Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, with respect to claim 16 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1, 8 and 16 has been withdrawn. The amendments have overcome the prior art rejections.
Based on the amendments, a 35 USC 101 rejection will reject claims 1, 8 and 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are ejected under 35 U.S.C. 101 because the claimed invention is directed to a method of determining the characteristics of a gemstone without significantly more. The claim(s) recite(s) method steps with use mathematical concepts which are considered to be abstract. This judicial exception is not integrated into a practical application because the methods merely conclude with an outputting step which is considered to be not amounting to more than the abstract idea itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method steps involve data gathering steps as well as mathematical processes.
(These are generic elements that do not amount to significantly more than the abstract idea. The prior arts cited in the previous rejection, Altman and Rhodes, teach this generic elements), sending an input signal to a first input transducer, wherein the first input transducer is contacting a gemstone under evaluation; receiving a resonance signal from a second receiver transducer, wherein the second receiver transducer is contacting the gemstone under evaluation (These are generic elements that do not amount to significantly more than the abstract idea. The prior arts cited in the previous rejection, Altman and Rhodes, teach this generic elements. This step is also considered to be data gathering. See MPEP 2106.05(g)); stepping the input signal through a range of sinusoidal input frequencies at a 100 Hz interval, from a range either 1 MHz to 4 MHz if the gemstone is less than one carat size, or from a range 0.2 MHz to 0.3 MHz if the gemstone is greater than one carat in size; receiving a range of received signals (These are generic elements that do not amount to significantly more than the abstract idea. The prior arts cited in the previous rejection, Altman and Rhodes, teach this generic elements. This step is also considered to be data gathering. See MPEP 2106.05(g)); processing, with algorithms, the range of received signals by using a square root of a sum of squares of the received signals for producing graphs of all positive values (This is a mathematical concept, hence it is abstract. See MPEP 2106.04(a)); determining, by the computer, resonant frequencies of the gemstone by identifying spikes of highest peaks in the display of all positive values (This is a step that can be performed by the human mind since it is visually identifying peaks within a data set); determining how many crystals are included in the gemstone by counting the identified spikes of highest peaks in the display of all positive values (This is a step that can be performed by the human mind since it is visually identifying peaks within a data set); determining a Q rating using the received signals (This step involves a mathematical process); determining a weight approximation of the gemstone using a square root of a mass divided by two for a lowest resonance frequency spike detected (This is mathematical concept); and sending the processed range of received signals for the gemstone under evaluation to a computer storage for storage and display of all positive values (This step has been found by the courts to be insufficient in showing an improvement to technology; TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48).”
	Following the SME test, step 2A prong one, the claims recites an abstract idea consisting of mathematical steps and equations. Under step 2A, prong two, none of the recited elements integrate the abstract idea into a practical application. The recited elements are generic structures and data gathering steps. 
	Under step 2B, none of the recited elements amount to significantly more than the abstract idea.
	Examiner suggests amending claims 1, 8 and 16 to include a step that integrates the abstract idea into a practical application. The claims ends with the step of sending and displaying data. Adding a limitation related to the purpose or criticality of the claim such as what the method is doing (determining type of gemstone, characteristics of gemstone, etc) would help integrate the abstract idea into a practical application.

	As to claims 8 and 16, the same rejection and reasoning mentioned above applies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863